Case 20-45516   Doc 57   Filed 09/13/21 Entered 09/13/21 12:03:43   Main Document
                                      Pg 1 of 5
Case 20-45516   Doc 57   Filed 09/13/21 Entered 09/13/21 12:03:43   Main Document
                                      Pg 2 of 5
Case 20-45516   Doc 57   Filed 09/13/21 Entered 09/13/21 12:03:43   Main Document
                                      Pg 3 of 5
Case 20-45516   Doc 57   Filed 09/13/21 Entered 09/13/21 12:03:43   Main Document
                                      Pg 4 of 5
Case 20-45516   Doc 57   Filed 09/13/21 Entered 09/13/21 12:03:43   Main Document
                                      Pg 5 of 5
